Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 10, 2014

                                          No. 04-14-00093-CV

                                      IN RE David RODRIGUEZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On February 10, 2014, relator David Rodriguez filed a “Motion for Leave to File a
Petition for Writ of Mandamus and for Emergency Stay” asking this court to stay a hearing
scheduled for February 12, 2014, in the underlying probate proceeding. No leave is required to
file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. The motion for stay appears
to be ancillary to a petition for writ of mandamus which has yet to be filed. However, relator
must commence a proceeding under Texas Rule of Appellate Procedure 52.1 before this court
can consider any temporary relief requested pursuant to Texas Rule of Appellate Procedure
52.10. Because Rodriguez has not yet initiated an original proceeding, we DISMISS the motion
for emergency stay for want of jurisdiction and without prejudice to refiling if and when
Rodriguez initiates an original proceeding by filing a petition for writ of mandamus.

           It is so ORDERED on February 10th, 2014.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2010PC2639, styled In re Maria I. Rodriguez, An Incapacitated Person,
pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.